                      UNITED STATES DISTRICT COURT

                 FOR THE MIDDLE DISTRICT OF TENNESSEE

                            NASHVILLE DIVISION

EUGENE SCALIA, Secretary               )
of Labor, United States                )
Department of Labor,                   )
                                       )      Civil Action No. _____________
           Plaintiff                   )
                                       )
v.                                     )
                                       )              COMPLAINT
SPORTS-ORTHO URGENT CARE, PC           )
  dba SPORTS ORTHO URGENT CARE,        )
TENNESSEE SPORTS MEDICINE              )      (Injunctive Relief Sought)
  and ORTHOPEDICS,                     )
CHARLES R. KAELIN, JR.                    )
 (an individual), and                     )
CAROL KAELIN (an individual),             )
                                          )
           Defendants.                    )

           Plaintiff, Eugene Scalia, Secretary of Labor, United

States Department of Labor (hereinafter “Plaintiff”) brings this

action to enjoin the defendants from violating the provisions of

Sections 7 and 11(c) of the Fair Labor Standards Act of 1938, as

amended, 29 U.S.C. § 201, et seq., (hereinafter “FLSA” or “the

Act”), and to recover unpaid wages and liquidated damages pursuant

to the provisions of Sections 15(a)(2) and 16(c) of the Act; and

to obtain legal and equitable relief in order to prevent future

violations pursuant to Section 17 of the Act.

                                      I

           A.    Jurisdiction hereof is conferred upon the Court by

Section 17 of the Act, 29 U.S.C. § 217, to enjoin violations of

the Act and to restrain the withholding of back wages due under


     Case 3:20-cv-00750 Document 1 Filed 09/02/20 Page 1 of 7 PageID #: 1
the Act; and by 28 U.S.C. § 1345 to award additional amounts, equal

to back wages due, as liquidated damages under Section 16(c) of

the Act, 29 U.S.C. § 216(c).

           B.    Venue lies in the United States District Court for

the Middle District of Tennessee, Nashville Division. At all times

relevant to this Complaint, defendants had a place of business and

did business at 5000 Crossings Circle, Suite 101, Mt. Juliet,

Tennessee 37122. In addition, a substantial portion of the events

and omissions giving rise to this cause of action occurred in Mt.

Juliet, Tennessee. 28 U.S.C. § 1391(b)(2).

                                     II

          A.     Defendant,      Sports-Ortho       Urgent   Care,       PC,   d/b/a

Sport Ortho Urgent Care a domestic corporation having a place of

business and doing business at 5000 Crossings Circle, Suite 101,

Mt. Juliet, Tennessee 37122, at all times hereinafter mentioned,

has been engaged in providing medical orthopedic services to

customers/patients in the general public.

          B.     Defendant,       Tennessee         Sports     Medicine           and

Orthopedics,    PC   is   a   domestic       corporation   having    a    place    of

business and doing business at 5000 Crossings Circle, Suite 101,

Mt. Juliet, Tennessee 37122, at all times hereinafter mentioned,

has been engaged in providing medical orthopedic services to

customers/patients in the general public.

          C.     Defendant, Charles R. Kaelin, Jr, at all times

hereinafter mentioned, has acted directly or indirectly in the
                                         2

    Case 3:20-cv-00750 Document 1 Filed 09/02/20 Page 2 of 7 PageID #: 2
interest of Sports-Ortho Urgent Care, PC d/b/a Sports Ortho Urgent

Care and Tennessee Sports Medicine and Orthopedics, PC, in relation

to its employees, and therefore, has been, and is, an employer

within the meaning of Section 3(d) of the Act, 29 U.S.C. § 203(d).

           D.    Defendant, Carol Kaelin, at all times hereinafter

mentioned, has acted directly or indirectly in the interest of

Sports-Ortho Urgent Care, PC d/b/a Sports Ortho Urgent Care and

Tennessee Sports Medicine and Orthopedics, PC, in relation to its

employees, and therefore, has been, and is, an employer within the

meaning of Section 3(d) of the Act, 29 U.S.C. § 203(d).

                                      III

           A.   Defendants, at all times hereinafter mentioned, have

suffered   or   permitted     employees     to   work,   and    therefore    the

defendants have been employers within the meaning of Sections 3(d)

and 3(g) of the Act, 29 U.S.C. §§ 203(d) and 203(g).

           B.    At    all    times   hereinafter      mentioned,     defendants

employed employees that have been and are engaged in commerce or

in the production of goods for commerce, within the meaning of

Sections 3(b)    and   (j),    respectively,      of    the    Act,   29   U.S.C.

§§ 203(b) and (j).

           C.    At all times hereinafter mentioned, defendants were

in a joint employment relationship in relation to each other and

to the employees at issue.




                                       3

    Case 3:20-cv-00750 Document 1 Filed 09/02/20 Page 3 of 7 PageID #: 3
                                    IV

          At all times hereinafter mentioned:

          A.     Defendants,     having    been    engaged     in   related

activities performed either through unified operation or common

control for a common business purpose, constitute an enterprise

within the meaning of Section 3(r)(1) of the Act, 29 U.S.C. §

203(r)(1); and

          B.     Such enterprise, employing employees engaged in

commerce or in the production of goods for commerce, or employees

handling, selling or otherwise working on goods or materials that

have been moved in or produced for commerce; and

          C.     Such enterprise operates as a business engaged in

the provision of orthopedic medical services to the general public,

constitutes an enterprise engaged in commerce or in the production

of goods for commerce within the meaning of Section 3(s)(1)(A) of

the Act, 29 U.S.C. § 203(s)(1)(A).

          D.     Therefore, during the period at issue the said

employees were employed in an enterprise engaged in commerce, or

in the production of goods for commerce, within the meaning of

Sections 3(r)(1) and/or 3(s)(1) of the Act, and the employees and

the enterprise were subject to Sections 7, 11(c) of the Act, 29

U.S.C. §§ 207 and 211(c).

                                     V

          Since at least March 21, 2016, the defendants have

willfully and repeatedly violated the provisions of Sections 7 and
                                     4

    Case 3:20-cv-00750 Document 1 Filed 09/02/20 Page 4 of 7 PageID #: 4
15(a)(2) of the Act, 29 U.S.C. §§ 207 and 215(a)(2), by employing

employees who have been engaged in commerce, or in the production

of goods for commerce, for workweeks longer than 40 hours without

compensating such employees for their employment in excess of such

hours at rates not less than one and one-half times the regular

rates at which they were employed.

                                    VI

            Since at least March 21, 2016, the defendants have

willfully and repeatedly violated the provisions of Sections 11(c)

and 15(a)(5) of the Act, 29 U.S.C. §§ 211(c) and 215(a)(5), and

the Regulations found at 29 C.F.R. § 516 by failing to make, keep

and preserve adequate and accurate records of the persons employed

and of the wages, hours and other conditions and practices of

employment maintained by the enterprise, as prescribed in the

aforesaid    Regulations.   Since    at   least    March   21,    2016,    the

defendants have altered payroll records to reflect workweeks with

40 hours or less worked, rather than reporting employees’ actual

hours worked.

                                    VII

            WHEREFORE,   cause   having   been    shown,   plaintiff   prays

for Judgment:

            1.   Permanently     enjoining       defendants      Sports-Ortho

Urgent Care, PC dba Sports Ortho Urgent Care; Tennessee Sports

Medicine and Orthopedics, PC; Charles R. Kaelin, Jr. and Carol

Kaelin their agents, servants, employees and all persons in active
                                     5

    Case 3:20-cv-00750 Document 1 Filed 09/02/20 Page 5 of 7 PageID #: 5
concert or participation with them, from violating the provisions

of Sections 7, 11(c), 15(a)(2), and 15(a)(5) of the Act, 29 U.S.C.

§§ 207, 211(c), 215(a)(2), and 215(a)(5), in accordance with

Section 17 of the Act, 29 U.S.C. § 217;

             2.   Restraining the defendants against withholding of

payment of wages found by the Court to be due employees under the

Act (as named in “Exhibit A” attached hereto and made a part hereof

and such other employees as hereafter may be identified and named

prior to or at trial), for a period of three years prior to March

21, 2016 in accordance with Section 17 of the Act, 29 U.S.C.

§ 217, and until the date defendants can establish that they have

come into full compliance;

             3.   Awarding back wages for a period of three years

prior   to   March   21,   2016,   and       an   additional   equal    amount    as

liquidated damages to employees (as named in “Exhibit A” attached

hereto and made a part hereof and such other employees as hereafter

may be identified and named prior to or at trial) in accordance

with Section 16(c) of the Act, 29 U.S.C. § 216(c); and

             4.   For   such   other     and      further   relief     as   may   be

necessary and appropriate including interest on such back wages at

the underpayment rate established by the Secretary of the Treasury,

pursuant to 26 U.S.C. § 6621, from the date they became due until

paid, and costs of this action.




                                         6

    Case 3:20-cv-00750 Document 1 Filed 09/02/20 Page 6 of 7 PageID #: 6
                                           Respectfully submitted,

                                           KATE S. O’SCANNLAIN
                                           Solicitor of Labor

POST OFFICE ADDRESS:                        TREMELLE I. HOWARD
                                            Regional Solicitor
Office of the Solicitor
U.S. Department of Labor                    THERESA BALL
618 Church Street, Suite 230                Associate Regional Solicitor
Nashville, Tennessee 37219-2456

Telephone: (615)781-5324                   /s/ Schean G. Belton __
Email: Belton.Schean@dol.gov               SCHEAN G. BELTON
Nash.Fedcourt@dol.gov                      Attorney

                                            U. S. Department of Labor
                                            Attorneys for the Secretary




     Case 3:20-cv-00750 Document 1 Filed 09/02/20 Page 7 of 7 PageID #: 7
